Case 2:20-cv-12880-JMV-JSA Document 69 Filed 04/06/21 Page 1 of 3 PageID: 972




UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 DANIEL D’AMBLY,
                                                                  APPLICATION BY ST.
                                Plaintiff,                        LAWRENCE
                                                                  UNIVERSITY FOR A
                      v.                                          CLERK’S ORDER
                                                                  EXTENDING THE TIME
 CHRISTIAN EXOO a/k/a ANTIFASH GORDON; ST.                        TO RESPOND TO THE
 LAWRENCE UNIVERSITY; TRIBUNE PUBLISHING                          FIRST AMENDED
 COMPANY; NEW YORK DAILY NEWS; VIJAYA                             COMPLAINT
 GADDE; TWITTER, INC., COHEN, WEISS AND SIMON,
 LLP,                                                             Civil Action No.
                                                                  2:20-cv-12880-JMV-JSA
                                 Defendants.



         Application is hereby made to the Clerk of the United States District Court for the

District of New Jersey by the undersigned attorneys for defendant St. Lawrence

University (“Defendant”) for an extension of time within which to answer or otherwise

respond to the Frist Amended Complaint, for a period of fourteen (14) days pursuant to

Local Civil Rule 6.1(b).

         To date, there have been no prior extensions of time to answer or otherwise

respond granted to Defendant with respect to the First Amended Complaint. Defendant

received a copy of the First Amended Complaint on March 25, 2021, and Defendant’s

response to the First Amended Complaint is therefore due on or before April 8, 2021. As

such, the time to respond to the Complaint has not expired.

         WHEREFORE, Defendant respectfully requests that the time to answer or

otherwise respond to the First Amended Complaint is extended for a period of fourteen

(14) days through April 22, 2021, pursuant to Local Civil Rule 6.1(b) of the United States

District Court for the District of New Jersey.



12367698.1 4/6/2021
Case 2:20-cv-12880-JMV-JSA Document 69 Filed 04/06/21 Page 2 of 3 PageID: 973




Dated: April 6, 2021               BOND, SCHOENECK & KING, PLLC



                                   By:    /s/ Monica C. Barret ___________
                                           Monica C. Barrett, Esq.
                                   Office and P.O. Address
                                   600 Third Avenue, 22nd Floor
                                   New York, New York 10016-1915
                                   Suite 200125 Half Mile Road
                                   Red Bank, NJ 07701
                                   Tel: (646) 253-2314
                                   Fax: (646) 253-2383
                                   Email: mbarrett@bsk.com

                                   Attorneys for defendant St. Lawrence
                                   University




12367698.1 4/6/2021
Case 2:20-cv-12880-JMV-JSA Document 69 Filed 04/06/21 Page 3 of 3 PageID: 974




                  The above application is hereby GRANTED and the time to answer or

otherwise respond to the First Amended Complaint is extended for a period of fourteen

(14) days up to and including April 22, 2021, pursuant to Local Civil Rule 6.1(b) of the

United States District Court for the District of New Jersey.


                                                 WILLIAM T. WALSH, Clerk of the
                                                 United States District Court
                                                 District of New Jersey


                                                 By:
                                                        Deputy Clerk

Dated: April 6, 2021




12367698.1 4/6/2021
